Citation Nr: 0026981	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-34 132A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy. 

2.  Entitlement to service connection for spinal muscular 
atrophy.


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1971, including a period of Vietnam service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO which denied service connection for peripheral neuropathy, 
and from a September 1999 RO decision which denied service 
connection for spinal muscular atrophy.  The veteran 
testified at a hearing before a Board member at the RO 
(Travel Board hearing) in May 2000.

The Board notes that a September 1977 Board decision denied 
service connection for a back condition which was then 
described as postoperative residuals of a herniated disc of 
the lumbar spine.  However, such is not one of the 
neurological conditions (peripheral neuropathy and spinal 
muscular atrophy) now claimed for service connection, and 
thus the September 1977 Board decision does not present a 
problem with addressing the current claims on a de novo 
basis.  In an unappealed April 1994 decision, the RO denied 
service connection for a neurological disorder on a direct 
basis and due to exposure to Agent Orange.  While such would 
ordinarily present an issue of whether new and material 
evidence has been submitted to reopen a claim, the veteran's 
current claims are at least partly new claims based on an 
intervening change in regulation (which, effective in 
November 1996, added "acute and subacute peripheral 
neuropathy" to the list of diseases subject to a presumption 
of service connection based on exposure to Agent Orange in 
Vietnam).  A new claim based on a change in regulation may be 
reviewed on a de novo basis.  Routen v. West, 142 F.3d 1434 
(Fed.Cir. 1998).  Moreover, even if part of the veteran's 
claims is not based on such change in regulation, the file 
shows that additional evidence has been submitted which would 
constitute "new and material evidence" (as defined by 
38 C.F.R. § 3.156), warranting de novo review of the claims.  

Thus the Board agrees with the RO that the current claims for 
service connection for peripheral neuropathy and spinal 
muscular atrophy are to be reviewed on a de novo basis.  


REMAND

The veteran partly alleges that spinal muscular atrophy and 
peripheral neuropathy were manifest to a compensable degree 
within one year following his active service, and that such 
warrants a presumption of service connection under 38 
U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309.  
He also alleges that the disorders were caused by Agent 
Orange exposure in Vietnam, and that service connection is 
warranted under Agent Orange provisions, 38 U.S.C.A. § 1116 
and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

At the May 2000 Board hearing, the veteran's representative 
requested additional time to submit a doctor's statement; it 
was agreed the record would be kept open to submit such 
evidence; and it was discussed that, if the veteran wanted to 
waive initial RO consideration of such evidence, a waiver 
statement should be attached.  See 38 C.F.R. § 20.1304.  
Subsequent to the hearing, and after being granted an 
extension of time to submit evidence, the veteran's 
representative submitted an August 2000 statement from Seth 
M. Jones, M.D.  However, the veteran's representative did not 
waive RO consideration of such evidence, and thus the case 
must be remanded to the RO for consideration of the evidence 
and for a supplemental statement of the case.  Id.  

In his August 2000 statement, Dr. Jones, in part, opined that 
the veteran's current spinal muscular atrophy was present 
during service or to at least a compensable degree within the 
year after service.  (A contrary opinion was earlier provided 
by a VA examiner in 1999.)  Dr. Jones also said the veteran's 
spinal muscular atrophy involved motor neuron disease and 
that it was as likely as not that such was related to the 
veteran's Agent Orange exposure during Vietnam service 
(although the doctor also indicated that the causes of motor 
neuron disease were unknown and that he checked the medical 
literature and could find no case supporting an Agent Orange 
link).  In view of the fact that spinal muscular atrophy is 
not among the diseases subject to presumptive service 
connection based on Agent Orange exposure, the veteran must 
present evidence of actual Agent Orange exposure in service, 
and he should be given an opportunity to submit such evidence 
in support of his theory that Agent Orange led to his 
neurological condition.  Chase v. West, 13 Vet.App. 413 
(2000); McCartt v. West, 12 Vet.App. 164 (1999).   

The veteran's statements and medical records refer to a 
number of other sources of treatment for a neurological 
disorder.  See, e.g., transcript of May 2000 Travel Board 
hearing, and doctor listed as the addressee in Dr. Jones' 
August 2000 letter.  To help the veteran complete his 
application for benefits, he should be given an opportunity 
to submit such evidence.  38 U.S.C.A. § 5103(a).

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should give the veteran an 
opportunity to submit evidence of actual 
Agent Orange exposure during his Vietnam 
service.

The RO should also have the veteran list 
all sources of VA and non-VA examination 
and treatment for a neurological 
condition within the year after service 
and since then, and he should be given 
the opportunity to submit related medical 
records.

2.  After any other indicated 
development, the RO should review the 
claims for service connection for 
peripheral neuropathy and spinal muscular 
atrophy, and this should include review 
of all evidence received since the last 
supplemental statement of the case, such 
as the August 2000 report from Dr. Jones.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).






